DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed September 09, 2021. Claim 1 has been amended. Claims 1-10 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive mode recognition unit configured to recognize”, “a driver state recognition unit configured to recognize”, “a determination unit configured to determine” and “a control unit configured to control” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (Suzuki; US Pub No. 2019/0276047 A1) in view of Kimura (US Pub No. 2018/0141570 A1).
As per claim 1, Suzuki teaches an attention calling device configured to call attention of a driver of a vehicle with a drive mode switchable among manual driving, drive assist, and driver-centered automated driving, 
a drive mode recognition unit configured to recognize the drive mode being executed (paragraph [0015], lines 1-3);
a driver state recognition unit configured to recognize a driver state, which is a state of the driver, based on a captured image from a driver monitor camera provided in the vehicle (paragraphs [0035] & [0036]);
a determination unit configured to determine based on the driver state whether it is necessary to call the attention (paragraph [0011], lines 1-11; paragraph [0036], lines 4-8); and
a control unit configured to control a stimulus application device of the vehicle so as to apply a stimulus… being executed to the driver to direct an attention of the driver to driving of the vehicle in the case where the determination unit determines that it is necessary to call the attention (paragraph [0011], lines 8-11).
Suzuki does not expressly teach apply a stimulus at an intensity that matches the drive mode.
Kimura teaches apply a stimulus at an intensity that matches the drive mode (paragraph [0044]: driver consciousness or interest concerning the driving of the vehicle decreases during autonomous driving since driver’s driving operation is not required during autonomous driving as it is with manual driving; paragraph [0018] outputting a first warning stimulus after determining a driver is not facing forward and outputting a second warning stimulus after determining a driver is not holding a steering wheel, the second warning stimulus being higher in intensity than the first warning stimulus).
The prior art of Suzuki teaches where a driver alertness level is lower when a vehicle is in an autonomous level than when a vehicle is being driven manually by a driver (Suzuki, paragraph 
As per claim 2, (see rejection of claim 1 above) a attention calling device comprising at least one processor, wherein the processor is configured to:
recognize a drive mode being executed in a vehicle; 
recognize a driver state which is a state of a driver of the vehicle; 
determine based on the driver state whether it is necessary to call attention; and 
output a signal for applying a stimulus at an intensity that matches the drive mode being executed to the driver to direct an attention of the driver to driving of the vehicle in the case where it is determined that it is necessary to call the attention.
As per claim 3, Suzuki in view of Kimura further teaches the attention calling device according to claim 2, wherein
the processor is configured to output the signal so as to make the intensity of the stimulus which is applied to the driver higher as the drive mode being executed is a drive mode that provides less opportunities for the driver to be involved in drive operations for the vehicle (Kimura, paragraph [0044]: driver consciousness or interest concerning the driving of the vehicle decreases during autonomous driving since driver’s driving operation is not required during autonomous driving as it is with manual driving; paragraph [0018] outputting a first warning stimulus after determining a driver is not facing forward and outputting a second warning . 
As per claim 6, Suzuki teaches a attention calling system comprising:
a camera configured to acquire a captured image of a driver of a vehicle (paragraph [0035]);
a stimulus application device configured to apply a stimulus to the driver (paragraph [0091], lines 6-7); and
at least one processor (paragraph [0090], lines 1-2), wherein:
the processor is configured to:
recognize a drive mode being executed in the vehicle (paragraph [0015], lines 1-3);
recognize a driver state, which is a state of the driver, based on the image which is acquired by the camera (paragraphs [0035] & [0036]);
determine based on the driver state whether it is necessary to call attention (paragraph [0011], lines 1-11; paragraph [0036], lines 4-8); and
control the stimulus application device so as to apply a stimulus… executed to the driver to direct an attention of the driver to driving of the vehicle in the case where it is determined that it is necessary to call the attention (paragraph [0011], lines 8-11).
Suzuki does not expressly teach apply a stimulus at an intensity that matches the drive mode.
Kimura teaches apply a stimulus at an intensity that matches the drive mode (paragraph [0044]: driver consciousness or interest concerning the driving of the vehicle decreases during autonomous driving since driver’s driving operation is not required during autonomous driving .
The prior art of Suzuki teaches where a driver alertness level is lower when a vehicle is in an autonomous level than when a vehicle is being driven manually by a driver (Suzuki, paragraph [0093]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement stimulus output as taught by Kimura, since Kimura states in paragraph [0044] that such a modification would result in providing a more intense stimulus in an automated driving mode when a driver paying less attention than in a manual driving mode when a driver is paying more attention.
As per claim 7, (see rejection of claim 3 above) the attention calling system according to claim 6, wherein
the processor is configured to make the intensity of the stimulus which is applied to the driver higher as the drive mode being executed is a drive mode that provides less opportunities for the driver to be involved in drive operations for the vehicle.

Claims 4, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kimura as applied above, and further in view of Prakah-Asante et al. (Prakah-Asante; US Pub No. 2019/0232966 A1).
As per claim 4, Suzuki in view of Kimura teaches the attention calling device according to claim 3, wherein:
the drive mode includes manual driving, drive assist (Suzuki, paragraph [0045], lines 9-10)… and
the processor is configured to:
output the signal such that the intensity of the stimulus which is applied to the driver in the case where the drive mode is the manual driving is less than that of the stimulus which is applied in the case where the drive mode is the drive assist (Kimura, paragraph [0044]: driver consciousness or interest concerning the driving of the vehicle decreases during autonomous driving since driver’s driving operation is not required during autonomous driving as it is with manual driving; paragraph [0018] outputting a first warning stimulus after determining a driver is not facing forward and outputting a second warning stimulus after determining a driver is not holding a steering wheel, the second warning stimulus being higher in intensity than the first warning stimulus); and
output the signal such that the intensity of the stimulus which is applied to the driver in the case where the drive mode is the drive assist is less than that of the stimulus which is applied in the case where the drive mode is the driver-centered… driving (Kimura, paragraph [0044]: driver consciousness or interest concerning the driving of the vehicle decreases during autonomous driving since driver’s driving operation is not required during autonomous driving as it is with driver controlled driving, different levels of driver attention are taught; paragraph [0018] outputting a first warning stimulus after determining a driver is not facing forward and outputting .
Suzuki in view of Kimura does not expressly teach the drive mode includes manual driving, drive assist, and driver-centered automated driving.
Prakah-Asante teaches the drive mode includes manual driving, drive assist, and driver-centered automated driving (paragraph [0034]: fully manual, fully autonomous, semi-autonomous; paragraph [0035]: different levels of driver involvement).
The prior art of Kimura teaches different attention levels based upon the vehicle driving mode, and the prior art of Prakah-Asante teaches different levels of driver involvement with respect to different vehicle drive assist states. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the different driving modes as taught by Prakah-Asante, since Prakah-Asante states in paragraph [0034] that each driver assist states corresponds with a different amount of required driver control/attention.
As per claim 5, Suzuki in view of Kimura, and further in view of Prakah-Asante, further teaches the attention calling device according to claim 4, wherein:
the drive mode includes system-centered automated driving (Prakah-Asante, paragraph [0034]: one or more intermediate driver assist states with semi-autonomous control of vehicle by the driver assistance system; paragraph [0035]); and
the processor is configured to output the signal such that the intensity of the stimulus which is applied to the driver in the case where the drive mode is the system-centered automated driving is less than that of the stimulus which is applied in the case where the drive mode is the driver-centered automated driving (Kimura, paragraph [0044]: driver consciousness or interest concerning the driving of the vehicle decreases during autonomous driving since driver’s driving operation is not required during autonomous driving as it is with driver controlled driving, different levels of driver attention are taught; paragraph [0018]: outputting a first warning stimulus after determining a driver is not facing forward and outputting a second warning stimulus after determining a driver is not holding a steering wheel, the second warning stimulus being higher in intensity than the first warning stimulus; Prakah-Asante, paragraph [0034]: one or more intermediate driver assist states with semi-autonomous control of vehicle by the driver assistance system; paragraph [0035]). Multiple driving modes with different levels of driver involvement are taught by Prakah-Asante and different stimulus output having different intensity levels based upon a driver attention level are taught by Kimura. Therefore, the combination of Kimura in view of Prakah-Asante teaches outputting a stimulus intensity based upon the attention level of a driver, where the higher the attention level, the lower the intensity level and vice versa. 
As per claim 8, (see rejection of claim 4 above) the attention calling system according to claim 7, wherein:
the drive mode includes manual driving, drive assist, and driver-centered automated driving; and
the processor is configured to:
control the stimulus application device such that the intensity of the stimulus which is applied to the driver in the case where the drive mode is the manual driving is less than that of the stimulus which is applied in the case where the drive mode is the drive assist; and
control the stimulus application device such that the intensity of the stimulus which is applied to the driver in the case where the drive mode is the drive assist is less than that of the stimulus which is applied in the case where the drive mode is the driver-centered automated driving.
As per claim 9, (see rejection of claim 5 above) the attention calling system according to claim 8, wherein:
the drive mode includes system-centered automated driving; and
the processor is configured to control the stimulus application device such that the intensity of the stimulus which is applied to the driver in the case where the drive mode is the system-centered automated driving is less than that of the stimulus which is applied in the case where the drive mode is the driver-centered automated driving.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kimura as applied to claim 6 above, and further in view of Takao et al. (Takao; US Pub No. 2007/0029772 A1).
As per claim 10, Suzuki in view of Kimura teaches the attention calling system according to claim 6, wherein: 
… more strongly as the intensity of the stimulus which is applied to the driver is higher (Kimura, paragraph [0044]: driver consciousness or interest concerning the driving of the vehicle decreases during autonomous driving since driver’s driving operation is not required during autonomous driving as it is with manual driving; paragraph [0018] outputting a first .
Suzuki in view of Kimura does not expressly teach the stimulus application device is a retractor configured to wind a seatbelt; and 
the retractor is configured to wind the seatbelt more strongly as the intensity of the stimulus which is applied to the driver is higher.
Takao teaches the stimulus application device is a retractor configured to wind a seatbelt (paragraph [0056]); and 
the retractor is configured to wind the seatbelt more strongly as the intensity of the stimulus which is applied to the driver is higher (paragraph [0056]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the seat belt retraction stimulus as taught by Takao, since Takao states in paragraph [0056] that such a modification would result in gaining a driver’s attention when it is determined the driver is dozing off.

Response to Arguments
Applicant's arguments filed September 09, 2021 have been fully considered but they are not persuasive. With respect to Applicant’s argument that the prior art of Kimura does not teach the claim limitation of a stimulus intensity changing based on the drive mode being executed (Remarks, pg. 9), Examiner respectfully disagrees. The prior art of Kimura teaches an autonomous driving mode and a manual driving mode. Kimura states that a driver’s In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art of Suzuki teaches differing levels of alertness between an autonomous driving mode and a manual driving mode (Suzuki, paragraph [0093]). As Suzuki teaches maintaining a particular level of alertness, the intensity of a stimulus applied to the driver differs based upon a detected alertness level, i.e. manual or autonomous driving. Therefore, the combination of Suzuki in view of Kimura would not render Suzuki incapable of performing its intended purpose and the obviousness conclusion is not unsupported.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAOMI J SMALL/             Primary Examiner, Art Unit 2684